Exhibit 10.3 BriDGEline Digital, inc. SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “ Agreement ”) is made and entered into as of October 13, 2015, by and between Bridgeline Digital, Inc. , a Delaware corporation (the “ Company ”), and the investors set forth on the signature pages affixed hereto (each, an “ Investor ” and, collectively, the “ Investors ”). WHEREAS , the Investors wish to purchase from the Company, and the Company wishes to sell and issue to the Investors, upon the terms and conditions stated in this Agreement, an aggregate of up to 680,884 shares (the “ Shares ”) of the Company’s Common Stock, par value $0.001 per share (the “ Common Stock ”) at a purchase price of $1.00 per Share, upon the terms and conditions set forth in this Agreement; and WHEREAS, in connection with the Investors’ purchase of the Shares, the Investors will receive certain rights to participate in public offerings of shares of the Company’s capital stock, and will be subject to certain restrictions on the transfer of the Shares, all as more fully set forth in this Agreement. NOW, THEREFORE , in consideration of the mutual terms, conditions and other agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto hereby agree to the sale and purchase of the Shares as set forth herein. 1. Definitions . For purposes of this Agreement, the terms set forth below shall have the corresponding meanings provided below. “ Affiliate ” shall mean, with respect to any specified Person (as defined below), (i) if such Person is an individual, the spouse, heirs, executors, or legal representatives of such individual, or any trusts for the benefit of such individual or such individual’s spouse and/or lineal descendants, or (ii) otherwise, another Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the Person specified. As used in this definition, “control” shall mean the possession, directly or indirectly, of the sole and unilateral power to cause the direction of the management and policies of a Person, whether through the ownership of voting securities or by contract or other written instrument. “ Blue Sky Application ” as defined in Section 5.3(a) hereof. “ Business Day ” shall mean any day on which banks located in New York City are not required or authorized by law to remain closed. “ Closing ” and “ Closing Date ” as defined in Section 2.2 (c) hereof. “ Common Stock ” as defined in the recitals above. “ Company ” as defined in the recitals above. “
